department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number uniform issue list number dear employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 c we made this determination for the following reason s you have failed to establish that you will be operated exclusively for exempt purposes as required by sec_501 of the code you have failed to establish that no part of your net_earnings will inure to the benefit of private individuals you have failed to establish that you will serve public rather than private interests because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list number identification_number contact number fax number employer_identification_number for-profit college for-profit college for-profit college for-profit college investment_company network z x ' i n i r o o o s p _ - o o o n dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were organized by husband and wife under state law exclusively for religious purposes including making distributions to organizations that qualify as exempt under sec_501 of the code your articles of incorporation describe your purpose as that of a judeo christian church dedicated to helping people live better lives globally through education further they state that you are a unique digital media church with relevant face-to fact outreach programs and practices and that you provide outreach via the internet social gatherings and places of worship based on the three pillars of literature distribution education and support of affiliated minister missionaries in your application you describe the following activities e e conducting religious services and bible study classes arranging for pastors missionaries to personally visit new believers who contact you over your website distributing literature posting a red letter devotional on your website purchasing books authored by wife to sell at meetings providing funding and advisory services to christian colleges and universities and operating a scholarship and enrollment center using web-based technology to help people find scholarships a faith-based educational_institution and appropriate academic programs you also told us that you had not found a worship facility and that you have no contracts with pastors and missionaries and no agreement to acquire ownership of or to purchase wife’s books to illustrate your educational activities you provided a copy of an advisory and funding agreement between you and college under which you agree to provide college with dollar_figure in seasonal operating capital dollar_figure in donations for the costs associated with establishing an extension site at center dollar_figure to allow college to pay off all existing debt and dollar_figure as a future operating advance in return you would earn a quarterly advisory and funding fee of percent of the net tuition of college you also expected revenue in the form of percent interest on an operating three-year loan to college in letter you told us that the advisory and funding fees and university funding and advisory activities are no longer part of the organization you told us that your current activities consist of e e e conducting religious activities distributing literature and awarding scholarships you said that your intention to enter into a substantial education ministry relationship with college did not materialize furthermore you said that you will not enter any definitive asset purchase agreements to buy any educational facilities all of these transactions are between husband and these institutions independent of you in letter you told us you had prepared a series of video programs z to be aired by network these programs emphasize the value of a christian higher education and regularly feature speakers such as e who is reported to be employed as a fundraiser for for-profit college as well as faculty students and graduates of for-profit college viewers are encouraged to visit your website x to request guidance on pursuing higher education and to apply for a scholarship further you state that- at the end of each program a ll inquiries received for educational_assistance are screened first by your offices those who expressed an interest in a particular field of study were given a list of schools that catered to these programs and whose students were interviewed on past network programs they were then referred to the specific school or university of their choice those who had general questions about educational opportunities and scholarships available were referred to the staff of for-profit college to assist them since you do not have qualified staff to provide assistance in return for these services for-profit college was given the right to provide the student information regarding their educational programs you then complete the loop when another college or university or for-profit college asks you to consider helping the particular student that it has referred with a scholarship the resources for those scholarships have been loaned directly from your founders husband and wife to the scholarship program at the particular institution or funds loaned to you to provide the scholarship no grants or funds have been provided by you to for-profit college1 or to any other for profit institution affiliated with husband in letter you state that you had received scholarship inquiry applications and that two scholarships had been awarded as of the date of this letter your website x had the following content e e e avideo stream featuring speakers who are identified with various colleges among them for-profit college under the heading need help with achieving your dreams through education a rotating sequence of pictures of people who are identified as participating in various degree programs at for-profit college and for-profit college a contact form a brief description of your mission and a value statement a brief statement that you distribute literature and digital media but no information beyond that a brief statement about holding church services and sponsoring ministers missionaries but no information beyond that you are managed by your board_of directors your bylaws provide that each director shall serve a regular term of three years except the founding directors husband and wife who are authorized to serve an indefinite term your bylaws also provide for a nominating committee consisting of at least three directors including all founding directors the duties and responsibilities of the nominating committee are to nominate directors officers of the board and members of the standing committees ie the executive and finance_committee and the investment committee your organizational chart dated shows husband and wife as your founders it also shows a five-person board_of directors with husband designated as chairman and wife designated as vice-chairman in addition the chart shows five key staff including b c and d as well as advisors including e as policy advisor and television program hosting in a transcript of that interview available husband has been interviewed on the tv program y at w husband is identified as an ‘education entrepreneur’ investing in failing universities injecting them with large amounts of capital and when they go public he can make big money his investments include for-profit college for-profit college and for-profit college according to other information found on the internet including information taken from the website of investment_company husband is the chairman of investment_company husband is the principal investor and catalyst behind investment_company acquiring at least six financially-struggling non-profit colleges and turning them into successful for-profit education companies these companies include for-profit college for-profit college for-profit college and for-profit college collectively the for-profit colleges and ceo of investment_company the treasurer and a member of the board_of directors of for- profit college and a member of the board_of for-profit college c is the president of for- profit college d is the president and ceo of for-profit college b is the president law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes organizations that are organized and operated exclusively for religious charitable and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of sec_501 it is necessary for an organization to establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 412_f2d_1197 ct_cl cert_denied 397_us_1009 the court said that the statutory language of sec_501 makes it eminently clear that congress intended to extend the exemption only when the sole beneficiary of the institutional operations was the public at large the congressional intent behind the conditional language of sec_501 coupled with the burden_of_proof placed upon the taxpayer in these circumstances requires plaintiff to clearly demonstrate its right to exemption in 74_tc_846 the tax_court said that when an organization's financial decisions are controlled by one person there exists the opportunity for abuse which in turn evinces a need for open and candid disclosure of all the facts in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court denied exemption to a small family church the court found that the close family relationship of the organization’s three board members - a husband and wife and their son - who also controlled percent of the entity’s voting rights put them in a position to without challenge dictate the organization’s program s and operation s prepare its budget and spend its funds and that they could continue to do so indefinitely the court said that while the domination of an organization by a small closely- related board alone was not enough to deny tax exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status and calls for open and candid disclosure of all facts bearing on the entity’s organization operations and finances to ensure that there is not abuse of the revenue laws disclosed would show that the entity fails to meet the requirements of sec_501 in light of the organization’s vague and uninformative responses to questions about expenditures membership and activities the court said that denial was appropriate because the organization has the burden of showing that it was organized and operated exclusively for religious or charitable purposes and the administrative record as stipulated by the parties did not meet the organization's burden of showing the absence of private benefit to its individual members if such disclosure is not made the logical inference is that the facts if in 78_tc_921 the petitioner operated a lawyer referral service a person seeking a lawyer is interviewed by a bar association staff member and then referred to a participating member of the referral service who is selected on a rotating basis within a convenient geographic area the respondent argued that such activity serves a substantial nonexempt purpose namely that of promoting protecting and enhancing the legal profession by helping young law school graduates establish a practice the tax_court disagreed noting that the referral service is open to all responsible attorneys and that there was no evidence a selected group of attorneys are the primary beneficiaries of the service the referral service is intended to benefit the public and not to serve as a source of referrals therefore the court found that any nonexempt purpose served by the referral service and any occasional economic benefit flowing to individual attorneys through a referral incidental to the broad charitable purpose served in 92_tc_1053 an organization operated a school which trained persons for careers as professional staff in political campaigns most of the graduates of the school supported republican party candidates the court concluded that the school provided substantial private benefit to republican party entities and candidates the court distinguished between the beneficiaries of the primary private benefit - the students - and the beneficiaries of the secondary private benefit - the political candidates who employed the graduates the court explained that the secondary private benefit accruing to the republican political candidates caused the school to fail the operational_test agreeing with the respondent's assertion that where the training of individuals is focused on furthering a particular targeted private interest the conferred secondary benefit ceases to be incidental to the providing organization’s exempt purposes t c pincite the republican political candidates the beneficiaries of the secondary private benefit were thought to be a select group section dollar_figure of revproc_2012_9 r b provides that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the internal_revenue_service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling analysis lack of exempt_purpose to qualify for exemption under sec_501 of the code you must be organized and operated exclusively for an exempt_purpose regs sec_1_501_c_3_-1 you are not considered to be operated exclusively for an exempt_purpose unless you engage primarily in activities that accomplish an exempt_purpose regs sec_1_501_c_3_-1 based on the information contained in your application and subsequent letters we find that you are not engaged primarily in activities that further an exempt_purpose you say that you will conduct religious services and bible study classes yet you have taken no steps to acquire a church building or to institute any church services whether in-person or in cyberspace you claim to be a digital media church yet your website contains no information about worship services or any other form of religious activity you say that you will arrange for pastors missionaries to personally visit new believers anywhere in the world yet you have not entered into any arrangements with pastors or missionaries to provide such services and your website provides no information about such service you say that you will distribute literature and post a red light devotional on your website yet we find no devotional on your website nor do we find any other religious literature or any means of acquiring the same since you do not appear to engage in the foregoing activities they cannot serve as a basis for exemption but even if you were to engage in these activities you have described them in such general uninformative terms and with such a total lack of supporting documentation as to preclude us from determining whether such activities are in furtherance of exempt purposes thus you do not meet the standard for recognition of exemption under dollar_figure of revproc_2012_9 and while we find that you do engage in one activity - the operation of a scholarship and enrollment center’ - we also find that this activity is not conducted in a manner that furthers any exempt_purpose for while you claim to provide guidance and scholarships to people who contact you through your website it would seem that you provide neither rather you admit that you do not have qualified staff to provide assistance so you refer inquiries to the schools featured in your video program z which include for-profit college and refer general questions about educational opportunities and scholarships to for-profit college furthermore you do not provide scholarships out of your own resources rather you have told us that scholarship money is loaned by husband and wife either directly to a particular educational institute or to you since you provide neither guidance nor scholarships but merely serve to funnel website inquiries to for-profit college and other for-profit colleges you are not conducting any activity that accomplishes charitable purposes and therefore are not operated exclusively for exempt purposes within the meaning of sec_1_501_c_3_-1 presence of substantial non-exempt purpose unlike non-profit educational institutions whose sole purpose is to educate its students a for- profit educational_institution exists for the additional purpose of making a profit for its investors by choosing to direct referrals to for-profit college and to facilitate the awarding of scholarships to be paid to for-profit college and for-profit college you would appear to have a substantial non-exempt purpose of enhancing the profitability of for-profit businesses for the benefit of private investors your enroliment and scholarship center serves to direct potential students and scholarship funds mainly to the for-profit colleges unlike the lawyer referral service described in kentucky bar foundation inc v commissioner - a service open to all practicing attorneys and not merely to a select group of attorneys - your educational referral service does not provide referrals to all colleges and universities selected on a rotating or other nondiscriminatory basis but primarily to a select group of for-profit colleges - for-profit college and the other for- profit colleges featured in your video program z consequently under the reasoning of the court in american campaign academy v commissioner the secondary private benefit you provide to the for-profit colleges by directing students and scholarship money to them cannot be considered incidental to the primary benefit provided to the students because those referrals are focused on furthering a particular targeted private interest - the investors in the for-profit schools thus we find that you are engaged in a substantial non-exempt purpose and are not primarily engaged in activities that accomplish exempt purposes the presence of a single non- exempt_purpose if substantial is sufficient to disqualify you from exemption under sec_501 see better business bureau of washington d c inc v united_states serving private interests investors in the for-profit colleges include husband in letter you referred to husband entering into definitive asset purchase agreements to buy educational facilities according to information found on the internet - including information on the website of husband's investment_company as well as information found in transcripts of husband’s interview on the tv program y husband forms entities like investment_company through which he buys failing non-profit christian colleges and converts them to profitable for-profit entities through investment_company husband has invested in for-profit college for-profit college for- profit college and for-profit college husband has installed b as the ceo of investment_company and as a director of for-profit college and for-profit college c is employed as the president of for-profit college and d is employed as the president of for-profit college e is employed as a fund-raiser for for-profit college your organizational chart identifies b c and d as three of your five key staff and identifies e as one or your advisors you are not operated exclusively for exempt purposes unless you serve a public rather than a private interest to qualify for exemption under sec_501 you need to show that you are not operated for the benefit of private interests regs sec_1_501_c_3_-1 since your enrollment and scholarship center operates to direct consumers students and money scholarships to businesses the for-profit colleges in which certain of your directors husband key staff b c and d and advisors e have a private business or financial interest we find that you are operated for the benefit of private interests within the meaning of sec_1 c -1 d ii our concerns over substantial private benefit were only heightened by your seeming lack of forthrightness in divulging any information about husband's connections to the for-profit colleges as founding and permanent members of your board_of directors and nominating committee husband and wife effectively control your activities because you are dominated by these two individuals it is incumbent on you to openly and candidly disclose all the facts in your application so that we are assured that there are no opportunities for abuse see basic bible church v commissioner but when we asked you whether your board members key staff or advisors have any relationships with one another and if so to explain in detail your only response was that the members of the board_of directors have many business relationships but that these have no material effect on your operation this dismissive answer does not permit us to determine whether such business relationships have a material effect on your right to exempt status under sec_501 of the code given the questions surrounding these relationships it cannot be said that you have satisfied your burden of proving that the sole beneficiary of your operations is the public at large see founding church of scientology v united_states and when we asked whether you had any relationships or had entered into any transactions with for-profit college or for-profit college you replied that you did not though your website implies that you have awarded scholarships to students to attend those schools you did not disclose husband's investment relationships with for-profit college or for-profit college nor did you describe the terms of the loans that husband and wife make to fund scholarships to the for-profit colleges it is not solely the referrals to the for-profit colleges that evince a design to benefit husband's investment interests the advisory and funding agreement that you intended to enter into with a struggling non-profit christian college college clearly shows that husband formed you primarily to benefit properties that husband had acquired the for-profit colleges or might later acquire college as an investment while the ostensible purpose of the advisory and funding agreement was for you to provide college operating capital and funds to pay off debt and to establish an extension site at center the ulterior purpose appears to make you the means by which husband uses charitable_contributions to create a business model attractive to the investment community should there be a need to convert college to a for-profit entity with professional money ' ‘ in an interview on the tv program y husband discussed his deal with college interviewer husband college center interviewer husband interviewer krkkk conclusion based on our analysis that you do not further a charitable purpose but that you further substantial non-exempt purposes we conclude that you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code in addition we have determined that for this reason your activities benefit the private interests of husband more than incidentally too we conclude that you are not operated exclusively for exempt purposes and consequently are not described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs husband college center college if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
